Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102017126754.9, filed on November 14, 2017.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on November 13th, 2018 and May 1st, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 – 7, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al (US 2014/0077741 A1) (herein after Kumagai) in view of Matsumoto et al (US 2005/0024019 A1) (herein after Matsumoto).

Regarding Claim 1, Kumagai teaches, an input circuit (Fig. 1: control unit 100) for the fail-safe reading in of an analog input signal (Fig. 1: ¶ 0033: Examiner interpretation: it is possible to detect the failure of a circuit, to further enhance safety of the electric power steering apparatus) of at least one sensor (Fig. 1: torque sensor 10, velocity sensor 12), the input circuit comprising: first (Fig. 7; Examiner interpretation: positive terminal of shunt resistor R1) and second input ports (Fig. 7; Examiner interpretation: ground terminal of shunt resistor R1) to which the sensor can be connected; a first current-measuring signal converter (Fig. 7: current detection circuit 120) connected to the first input port and comprising a current-measuring apparatus (Fig. 7: operational amplifier 121) configured to determine a first output signal (Fig. 7; Examiner interpretation: output of operational amplifier 121) from the analog input signal when the input circuit is in operation;— through the first current-measuring signal converter; at least one second current-measuring signal converter (Fig. 7: current detection circuit 130) connected to the second input port and comprising a current-measuring apparatus (Fig. 7: operational amplifier 131) configured to determine a second output signal (Fig. 7; Examiner interpretation: output of operational amplifier 131) from the analog input signal when the input circuit is in operation,—; and a testing apparatus (Fig. 1: a CPU (or an MPU or an MCU)) connected to the first and second current-measuring signal converters and configured to compare the first output signal with the second output signal to detect faults of the first and second current-measuring signal converters in response to deviations between the first and second output signals exceeding a predetermined or predeterminable limit value. (Fig. 7, ¶ 0048; ¶ 0005; Examiner interpretation: the outputs of operational amplifier 121 and operational amplifier 131 are compared to determine a failure occurrence.)
	Kumagai fails to teach, a current-limiting apparatus inside the first current-measuring signal converter and configured to limit a maximum current that flows through — wherein the first current-measuring signal converter and the second current-measuring signal converter are electrically connected in series —.
	In analogous art, Matsumoto teaches, a current-limiting apparatus (Fig. 1: transistor 28, zener diode 26, resistor 25, resistor 30, resistor 29) inside the first current-measuring signal converter (Fig. 1, charging apparatus 10) and configured to limit a maximum current that flows through (Fig. 1; Examiner interpretation: transistor 28 limits the current that flows from the emitter to collector.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumagai Fig. 7 below by the removal of resistors R2, R3, R5, and R13 and the removal of circuit 140 taught by Kumagai and the addition of transistor 28, zener diode 26, resistor 25, resistor 27, resistor 30, and resistor 29 taught by Matsumoto Fig. 1 below to achieve the predictable result of a current-limiting apparatus inside the first current-measuring signal converter and configured to control a current flowing through the transistor. Kumagai in view of Matsumoto (Fig. 1-7 below) [Matsumoto: ¶  0037.] Such a modification would result in, the first current-measuring signal converter and the second current-measuring signal converter are electrically connected in series Kumagai in view of Matsumoto (Fig. 1-7; Examiner interpretation: circuit 120 and circuit 130 are in series).

    PNG
    media_image1.png
    954
    535
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    610
    370
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    943
    760
    media_image3.png
    Greyscale


	Regarding Claim 2, Kumagai in view of Matsumoto teaches the limitations of claim 1, which this claim depends on.
	Kumagai further teaches, the input circuit of claim 1, wherein each of the first and second current-measuring apparatus comprises a shunt resistor (Fig. 7: shunt resistor R1) and an amplifier (Fig. 7: operational amplifier 121; operational amplifier 131) to measure and amplify a voltage dropping off across the shunt resistor. (Fig. 7: ¶ 0036).
	Matsumoto further teaches, — a shunt resistor. (Fig. 1: resistor 27).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumagai in view of Matsumoto (Fig. 1-7) by the inclusion of resistor 27 taught by Matsumoto Fig. 1 to achieve the predictable result of a current-limiting apparatus inside the first current-measuring signal converter and configured to control a current flowing through the transistor. Kumagai in view of Matsumoto (Fig. 1-7) [Matsumoto: ¶  0037.]

	Regarding Claim 3, Kumagai in view of Matsumoto teaches the limitations of claim 2, which this claim depends on.
	Kumagai further teaches, the input circuit of claim 2, wherein the amplifier comprises an operational amplifier. (Fig. 7: operational amplifier 121; operational amplifier 131.)

	Regarding Claim 4, Kumagai in view of Matsumoto teaches the limitations of claim 1, which this claim depends on.
	Matsumoto further teaches, the input circuit of claim 1, wherein the current-limiting apparatus comprises an in- phase regulator including: a bipolar transistor (Fig. 1: transistor 28), a Zener diode (Fig. 1, zener diode 26), and a resistor (Fig. 1: resistor 25) in series with the Zener diode.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumagai in view of Matsumoto (Fig. 1-7) by the inclusion of a bipolar transistor, a Zener diode, and a resistor in series with the Zener diode taught by Matsumoto Fig. 1 to achieve the predictable result of a current-limiting apparatus inside the first current-measuring signal converter and configured to control a current flowing through the transistor. Kumagai in view of Matsumoto (Fig. 1-7) [Matsumoto: ¶  0037.]

	Regarding Claim 5, Kumagai in view of Matsumoto teaches the limitations of claim 4, which this claim depends on.
	Matsumoto further teaches, the input circuit of claim 4, wherein the bipolar transistor is connected as an emitter follower. (Fig. 1, transistor 28).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumagai in view of Matsumoto (Fig. 1-7) by the inclusion of transistor 28 connected as an emitter follower taught by Matsumoto Fig. 1 to achieve the predictable result of a current-limiting apparatus inside the first current-measuring signal converter and configured to limit a current flowing through the transistor. Kumagai in view of Matsumoto (Fig. 1-7 below) [Matsumoto: ¶  0037.]

	Regarding Claim 6, Kumagai in view of Matsumoto teaches the limitations of claim 4, which this claim depends on.
	Matsumoto further teaches, the input circuit of claim 4, wherein the current-limiting apparatus further comprises a second resistor (Fig. 1: resistor 30) connected between an emitter and a collector of the bipolar transistor, the second resistor being configured to absorb a power loss in response to an overvoltage being applied to the input circuit. (Fig. 1; Examiner interpretation: resistor 30 inherently absorbs power loss between the collector and emitter.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumagai in view of Matsumoto (Fig. 1-7) by the inclusion of resistor 30 taught by Matsumoto Fig. 1 to achieve the predictable result of a current-limiting apparatus inside the first current-measuring signal converter and configured to limit a current flowing through the transistor. Kumagai in view of Matsumoto (Fig. 1-7 below) [Matsumoto: ¶  0037.]

	Regarding Claim 7, Kumagai in view of Matsumoto teaches the limitations of claim 6, which this claim depends on.
	Matsumoto further teaches, the input circuit of claim 6, wherein the current-limiting apparatus further comprises a third resistor (Fig. 1: resistor 29) between the first input port of the input circuit and the emitter of the bipolar transistor, the third resistor setting a limit current.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumagai in view of Matsumoto (Fig. 1-7) by the inclusion of transistor 29 connected between the first input port of the input circuit and the emitter of the bipolar transistor taught by Matsumoto Fig. 1 to achieve the predictable result of a current-limiting apparatus inside the first current-measuring signal converter and configured to limit a current flowing through the transistor. Kumagai in view of Matsumoto (Fig. 1-7) [Matsumoto: ¶  0037.]

	Regarding Claim 12, Kumagai in view of Matsumoto teach the limitations of claim 1, which this claim depends on.
	Kumagai further teaches, a safety switching apparatus (Fig. 1: ¶ 0033: electric power steering apparatus) for the safe shutdown of a load device (Fig. 1: motor 20) in an automatically operating technical system (Fig. 1: ¶ 0033: Examiner interpretation: it is possible to detect the failure of a circuit, to further enhance safety of the electric power steering apparatus), the safety switching apparatus comprising: the input circuit (Fig. 1: control unit 100) according to claim 1, the input circuit being configured to provide a fail-safe reading in of an analog input signal of an analog sensor (Fig. 1: torque sensor 10, velocity sensor 12) and to convert the analog input signal into at least one analog output signal (Fig. 7; Examiner interpretation: output of operational amplifier 121); an analog-to-digital converter (Fig. 7: A/D converting section 122; A/D conversion section 132) to convert the at least one output analog signal of the input circuit into at least one digital signal (Fig. 7: Im; Is); a control and evaluation unit (Fig. 1: a CPU (or an MPU or an MCU)) to receive and process the at least one digital signal of the at least one analog-digital converter (Fig. 7, ¶ 0048; ¶ 0005; Examiner interpretation: the outputs of operational amplifier 121 and operational amplifier 131 are processed by the CPU); and at least one actuator (Fig. 2: inverter 106) connected to the control and evaluation unit and to the load device, the at least one actuator being controllable as a function of the digital signal. (Fig. 7, ¶ 0005; Examiner interpretation: inverter 106 is controlled by digital Im and Is signals.)

6.	Claims 8 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al (US 2014/0077741 A1) (herein after Kumagai) further in view of Matsumoto et al (US 2005/0024019 A1) (herein after Matsumoto) as applied to claims 1 – 7, 12 above, and further in view of Tim Regan, Jon Munson, Greg Zimmer, Michael Stokowski (Linear Technology, Application Note 105, Dec 2005) (herein after AN-105).

	Regarding Claim 8, Kumagai in view of Matsumoto teaches the limitations of claim 1, which this claim depends on.
	Kumagai in view of Matsumoto fail to teach, the input circuit of claim 1, further comprising a testing apparatus to measure a function of the current-limiting apparatus.
	In analogous art, AN-105 teaches, the input circuit of claim 1, further comprising a testing apparatus (Fig. 2: Isense amplifier) to measure a function of the current-limiting apparatus. (Fig. 2; Examiner interpretation: Isense amplifier measures the voltage across Rsense)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumagai in view of Matsumoto (Fig. 1-7) by the addition of Isense amplifier taught by AN-105 across zener diode 26 and resistor 25 taught by Kumagai in view of Matsumoto (Fig. 1-7) to achieve the predictable result of measuring a function of the current-limiting apparatus and being able to detect a short [AN-105: Pg. 2.]

	Regarding Claim 9, Kumagai in view of Matsumoto in view of AN-105 teaches the limitations of claim 8, which this claim depends on.
	AN-105 further teaches, the input circuit of claim 8, wherein the testing apparatus is configured to measure a voltage drop between the first input port and the second input port of the input circuit. (Fig. 2; Examiner interpretation: Isense amplifier is connected across terminal 19 of Kumagai in view of Matsumoto (Fig. 1-7) and the ground terminal of Kumagai in view of Matsumoto (Fig. 1-7).)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumagai in view of Matsumoto (Fig. 1-7) by the addition of Isense amplifier taught by AN-105 across zener diode 26 of Kumagai in view of Matsumoto (Fig. 1-7) and the ground terminal of Kumagai in view of Matsumoto (Fig. 1-7) taught by Kumagai in view of Matsumoto (Fig. 1-7) to achieve the predictable result of measuring a voltage drop of the current-limiting apparatus and being able to detect a short [AN-105: Pg. 2.]

	Regarding Claim 10, Kumagai in view of Matsumoto in view of AN-105 teaches the limitations of claim 8, which this claim depends on.
	AN-105 further teaches, the input circuit of claim 8, wherein the testing apparatus is configured to measure a voltage drop across the current-limiting apparatus. (Fig. 2; Examiner interpretation: Isense amplifier is connected across zener diode 26 of Kumagai in view of Matsumoto (Fig. 1-7) and resistor 25 of Kumagai in view of Matsumoto (Fig. 1-7).)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumagai in view of Matsumoto (Fig. 1-7) by the addition of Isense amplifier taught by AN-105 across zener diode 26 and resistor 25 of Kumagai in view of Matsumoto (Fig. 1-7) taught by Kumagai in view of Matsumoto (Fig. 1-7) to achieve the predictable result of measuring a voltage drop of the current-limiting apparatus and being able to detect a short [AN-105: Pg. 2.]

	Regarding Claim 11, Kumagai in view of Matsumoto in view of AN-105 teaches the limitations of claim 8, which this claim depends on.
	AN-105 further teaches, the input circuit of claim 8, wherein the testing apparatus is configured to measure a voltage drop across the current-limiting apparatus and the current-measuring apparatus of the first current-measuring signal converter. (Fig. 2; Examiner interpretation: Isense amplifier is connected across zener diode 26 of Kumagai in view of Matsumoto (Fig. 1-7) and resistor 27 of Kumagai in view of Matsumoto (Fig. 1-7).)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumagai in view of Matsumoto (Fig. 1-7) by the addition of Isense amplifier taught by AN-105 across zener diode 26 and resistor 27 of Kumagai in view of Matsumoto (Fig. 1-7) taught by Kumagai in view of Matsumoto (Fig. 1-7) to achieve the predictable result of measuring a voltage drop of the current-limiting apparatus and the current-measuring apparatus of the first current-measuring signal converter and being able to detect a short [AN-105: Pg. 2.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Linden T. Harrison (CURRENT SOURCES & VOLTAGE REFERENCES, 2005) teaches, a current-limiting apparatus (Fig. 13.14). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/LEE E RODAK/Primary Examiner, Art Unit 2868